Per Curiam.
While the complaint is inartistically drawn, we believe that it is sufficient. The cross-motion, however, should have been granted to the extent of requiring plaintiff to separately state and number her causes of action. The amended complaint when served should comply with rule 280 of the Rules of Civil Practice.
The order should be modified by reducing the alimony pendente lite to the sum of thirty dollars per week, and by granting the cross-motion to the extent of requiring plaintiff to serve an amended complaint within twenty days from service of a copy of the order hereon, in accordance with the foregoing memorandum, and in all other respects the order appealed from should be affirmed, without costs.
Present — Martin, P. J., O’Malley, Townley, Glennon and Cohn, JJ.
*199Order unanimously modified by reducing the alimony pendente lite to the sum of thirty dollars per week and by granting the cross-motion to the extent of requiring plaintiff to serve an amended complaint within twenty days after service of order with notice of entry, and in all other respects affirmed, without costs.